DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 27 is objected to because of the following informalities: 
Claim 27 recites “the color transitions points” and appears should recite “the color transition points”. Claim 27 also recites “comprises applying or more filters to the average row data” and appears to have a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, claim 22 recites the limitation "the portion of the code" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which portion of the code “the portion” is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 3, 4, 5, 6, 7, 8, 11, 19, 20, 22, 23, 24, 25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. US 2018/0354713. 
Regarding claim 1, Ting discloses an appliance for making a beverage (beverage brewing system 100) comprising a pod receiver (cartridge 20 is inserted into the brew chamber of the beverage brewing system 100) ([0036]), a camera (43) ([0041]) oriented to capture an image of a code depicted on a pod in the pod receiver; and a processor (processor 47) and memory (memory 45) in communication with the processor ([0041]), the processor including programmed instructions that cause the processor to: analyze a barcode section of the code (second identification element 44); and analyze a design section of the code (first identification element 42) (Fig. 2, [0040], [0041]). Regarding the analyzing the design section including identifying greyscale transition points in a plurality of rows of pixels of the design section of the code, Ting discloses that the design section is a rastered image having a dot matrix data structure representing a grid of pixels, and that within the rastered image each pixel of the grid is coded a specific hue or shade and collectively the pixels form an image containing authentication information, the rastered graphic includes a logo or trademark associated with the brand of the cartridge ([0040]). Thus, Ting obviously teaches that the design section of the code includes a plurality of rows of pixels. Ting discloses that the scanning device is configured to detect each of the pixels in the image in a known manner and communicate the data to the processor ([0041]). Because each of the pixels is analyzed, color transitions are inherently identified. The data collected from scanning the design section (first identification element 42) may be compared to data stored within the memory to determine whether the pod is compatible for use with the appliance 100, thus authenticating the pod 20. The processor inherently comprises programmed instructions to carry out the analysis of the sections of the code.
Regarding claim 3, Ting discloses that analyzing at least one of the barcode section and the design section involves storing bits of information about the code (data collected from scanning the identification element may be compared to data stored within the memory) ([0041]).
Regarding claim 4, Ting discloses that the barcode section is a binary barcode (second identification element 44 can be 1-D barcode) (Fig. 2, [0042]).
Regarding claim 5, Ting discloses that the programmed instruction further cause the processor to authenticate at least a portion of the code (first component 46 of second identification element 44 contains information to provide a second authentication of the cartridge) ([0045]).
Regarding claim 6, Ting discloses that the scanning device is configured to detect each of the pixels in the image in a known manner and communicate the data to the processor ([0041]). Because each of the pixels is analyzed, color transitions are inherently identified.
Regarding claim 7, Ting discloses that authenticating includes comparing the portion of the code (first component 46 comprises an identification code) to a master template (the identification code may be associated with a database accessible by the processor 47, to indicate that the cartridge 20 has been previously used) ([0045]).
Regarding claim 8, Ting discloses that the barcode section includes plurality of black bar separated by white gaps, wherein both the black bars and white gaps provide data involved in decoding the code ([0042]) (Fig. 2).
Regarding claim 11, Ting discloses that the pod includes a beverage medium and the code includes information on using the beverage medium ([0004], [0017]).
Regarding claim 19, claim 19 is rejected for the same reasons given above as for claim 1. 
Regarding claim 20, Ting discloses that analyzing the design section involves storing bits of information about the code (data collected from scanning the identification element may be compared to data stored within the memory) ([0041]).
Regarding claim 22, Ting discloses that authenticating includes comparing the portion of the code (first component 46 comprises an identification code) to a master template (the identification code may be associated with a database accessible by the processor 47, to indicate that the cartridge 20 has been previously used) ([0045]).
Regarding claim 23, Ting discloses that analyzing the design section involves storing bits of information about the code (data collected from scanning the identification element may be compared to data stored within the memory) ([0041]).
Regarding claim 24, Ting discloses that the programmed instructions further cause the processor to analyze a barcode section of the code (second identification element 44) ([0043]). 
Regarding claim 25, claim 25 is rejected for the same reasons given above as for claim 1. Regarding the remaining limitation that the camera is oriented to capture an image of a code depicted on a curved side of the pod in the receiver, it is noted that Ting shows the code (40) located on a curved side of the pod (See Fig. 1A), therefore the camera is obviously oriented to capture an image of a code depicted on a curved side of the pod in the receiver. 
Regarding claim 28, Ting discloses that the programmed instructions further cause the processor to analyze the pod based on analyzing the design section (first identification element) ([0041]).
Claims 2 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. US 2018/0354713 in view of Alderson et al. US 2016/0016705.
Regarding claim 2, claim 2 differs from Ting in the recitation that the programmed instructions further cause the processor to analyze a date section of the code.
Alderson discloses providing machine readable data in the form of a data code on a capsule ([0016]). It would have been obvious to one of ordinary skill in the art to modify Ting such that the programmed instructions further cause the processor to analyze a date section of the code as suggested by Alderson, in order to provide a dedicated portion of the code for providing date information, and since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness.
Regarding claim 29, claim 29 differs from Ting in the recitation that the programmed instructions further cause the processor to analyze a date section of the code. However, claim 29 is rejected for the same reasons given above as for claim 2. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. US 2018/0354713 in view of Goncalves US 2010/0059589.
Regarding claim 10, claim 10 differs from Ting in the recitation that the camera is a 640x480 pixel camera capable of operating at up to 30 frames per second. It is noted that Ting already teaches providing a camera ([0041]). 
Goncalves discloses a camera for visual recognition that provides frame rate of 30 frames per second and a resolution of 640x480 pixels ([0022]). It would have been obvious to one of ordinary skill in the art to modify the camera of Ting to be a camera that provides frame rate of 30 frames per second and a resolution of 640x480 pixels as taught by Goncalves since it would have been obvious to select a known camera to perform visual recognition with a reasonable expectation of success.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. US 2018/0354713 in view of Olmstead US 2008/0169347.
Regarding claim 26, claim 26 differs from Ting in the recitation that the method specifically comprises capturing row data for one or more rows of pixels and averaging the row data. 
Olmstead discloses processing 2-D images of optical code, and discloses performing pixel averaging to improve the signal to noise ratio (abstract). It would have been obvious to one of ordinary skill in the art to modify Ting such that the method specifically comprises capturing row data for one or more rows of pixels and averaging the row data as taught by Olmstead in order to improve the signal to noise ratio and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. US 2018/0354713 in view of Kimura US 2009/0314838
Regarding claim 27, claim 27 differs from Ting in the recitation that identifying the color transitions points comprises applying filters to the row data.
Kimura teaches applying filters to data to perform noise elimination when decoding an optical symbol ([0211], [0216]). It would have been obvious to one of ordinary skill in the art to modify Ting such that identifying the color transition points comprises applying filters to the row data to perform noise elimination.

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered and a new grounds of rejection has been made in view of Ting et al US 2018/0354713.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792